DETAILED ACTION

Primary Examiner acknowledges Claims 20-39 are pending in this application, with Claims 20-39 having been newly added, and Claims 1-19 having been cancelled by preliminary amendment on June 19, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “11” has been used to designate “humidifier chamber” (Para 0141) and “humidifier compartment”.  Appropriate correction is required. 
Reference character “12” has been used to designate “chamber”, “humidifier chamber”, and “topped chamber” (Para 0104). Appropriate correction is required.
Reference character “13” has been used to designate “blower inlet port”, and “port” (Para 0105).  Appropriate correction is required.
Reference character “18” has been used to designate “perimeter portion” (Para 0148) and “periphery portion” (Para 0148). Appropriate correction is required.
Reference character “21” has been used to designate “patient conduit” (Para 0100) and “conduit”.  Appropriate correction is required.
Reference character “23” has been used to designate “heater base assembly” and “heater plate assembly” (Para 0146).  Appropriate correction is required.
Reference character “25” has been used to designate “patient outlet” and “outlet” (Para 0095). Appropriate correction is required.
Reference character “26” has been used to designate “complimentary grooves” (Para 0106), “corresponding grooves” (Para 0107), and “grooves”.  Appropriate correction is required.
Reference character “26a” has been used to designate “closed end” (Para 0107) and “end” (Para 0107). Appropriate correction is required.
Reference character “31” has been used to designate “humidification unit” and “humidifier unit” (Paras 0102 and 0103). Appropriate correction is required.
Reference character “40a” has been used to designate “inner part” and “inner portion” (Paras 0152 and 0153).  Appropriate correction is required.
Reference character “40b” has been used to designate “outer part” (Paras 0158 and 0159) and “resilient perimeter flange”.  Appropriate correction is required.
Reference character “40d” has been used to designate “skirt portion” and “skirt section” (Para 0161).  Appropriate correction is required.
Reference character “44a” has been used to designate “conductive portion”, “inner portion” (Para 0144), “perimeter portion” (Para 0123), and “plate” (Para 0119).  Appropriate correction is required.
Reference character “46” has been used to designate “heater element” (Para 0120) and “heating element”. Appropriate correction is required.
Reference character “54” has been used to designate “perimeter vertical compartment wall”, “vertical compartment wall”, “vertical wall” (Para 0130). Appropriate correction is required.
Reference character “55” has been used to designate “horizontal section” and “horizontal portion” (Para 0131).  Appropriate correction is required.
Reference characters “5” (Para 0092) and “6” has been used to designate “blower/humidifier unit”.  Appropriate correction is required.
Reference characters “2” (Para 0092), “11” (Para 0141), and “12” have been used to designate “humidifier chamber”.    Appropriate correction is required.
Reference characters “40a” and “44a” have been used to designate “inner portion”. Appropriate correction is required.
Reference characters “18”, “44a” and “44b” have been used to designate “perimeter portion”.  Appropriate correction is required.
Reference characters “44” and “44a” have been used to designate “plate”.  Appropriate correction is required.
Reference characters “400a” and “400b” have been used to designate “upper surface”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities: 
Reference character “11” has been used to designate “humidifier chamber” (Para 0141) and “humidifier compartment”.  Appropriate correction is required. 
Reference character “12” has been used to designate “chamber”, “humidifier chamber”, and “topped chamber” (Para 0104). Appropriate correction is required.
Reference character “13” has been used to designate “blower inlet port”, and “port” (Para 0105).  Appropriate correction is required.
Reference character “18” has been used to designate “perimeter portion” (Para 0148) and “periphery portion” (Para 0148). Appropriate correction is required.
Reference character “21” has been used to designate “patient conduit” (Para 0100) and “conduit”.  Appropriate correction is required.
Reference character “23” has been used to designate “heater base assembly” and “heater plate assembly” (Para 0146).  Appropriate correction is required.
Reference character “25” has been used to designate “patient outlet” and “outlet” (Para 0095). Appropriate correction is required.
Reference character “26” has been used to designate “complimentary grooves” (Para 0106), “corresponding grooves” (Para 0107), and “grooves”.  Appropriate correction is required.
Reference character “26a” has been used to designate “closed end” (Para 0107) and “end” (Para 0107). Appropriate correction is required.
Reference character “31” has been used to designate “humidification unit” and “humidifier unit” (Paras 0102 and 0103). Appropriate correction is required.
Reference character “40a” has been used to designate “inner part” and “inner portion” (Paras 0152 and 0153).  Appropriate correction is required.
Reference character “40b” has been used to designate “outer part” (Paras 0158 and 0159) and “resilient perimeter flange”.  Appropriate correction is required.
Reference character “40d” has been used to designate “skirt portion” and “skirt section” (Para 0161).  Appropriate correction is required.
Reference character “44a” has been used to designate “conductive portion”, “inner portion” (Para 0144), “perimeter portion” (Para 0123), and “plate” (Para 0119).  Appropriate correction is required.
Reference character “46” has been used to designate “heater element” (Para 0120) and “heating element”. Appropriate correction is required.
Reference character “54” has been used to designate “perimeter vertical compartment wall”, “vertical compartment wall”, “vertical wall” (Para 0130). Appropriate correction is required.
Reference character “55” has been used to designate “horizontal section” and “horizontal portion” (Para 0131).  Appropriate correction is required.
Reference characters “5” (Para 0092) and “6” has been used to designate “blower/humidifier unit”.  Appropriate correction is required.
Reference characters “2” (Para 0092), “11” (Para 0141), and “12” have been used to designate “humidifier chamber”.    Appropriate correction is required.
Reference characters “40a” and “44a” have been used to designate “inner portion”. Appropriate correction is required.
Reference characters “18”, “44a” and “44b” have been used to designate “perimeter portion”.  Appropriate correction is required.
Reference characters “44” and “44a” have been used to designate “plate”.  Appropriate correction is required.
Reference characters “400a” and “400b” have been used to designate “upper surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Melville et al. (3,659,604).
As to Claim 20, Melville discloses a respiratory humidifier system (Figures 1 and 3), the system (Figures 1 and 3) comprising: a base unit (3, “heater module 3” Column 2, Lines 35-40); a heater plate (16, “heating plate 16” Column 2, Lines 55-60), wherein the heater plate (16) is resiliently mounted (via 32, “The heater plate 16 is mounted on springs 32 equipped with holding bolts 33, and for example, three such spring mountings are provided.” Column 3, Lines 20-25) to the base plate (3) by a heater plate mounting (33, “The heater plate 16 is mounted on springs 32 equipped with holding bolts 33, and for example, three such spring mountings are provided.” Column 3, Lines 20-25) such that the heater plate (16) can be displaced vertically (defined by the water container pressed on to the plate, “Normally, the plate 16 stands above members 34, but when the container is pressed onto the plate 16, and the lugs 18 held onto heater module body 35 by a ring 36 having a flange and annulus 37 which has lugs 38 engaging with further lugs 39 forming a part of the body 35.” Column 3, Lines 25-35), the heater plate mounting (33) extending circumferentially around (“three such spring mountings are provided. … to ensure that there is close contact between the plate 16 and the bottom 15 of the container 12.” Column 3, Lines 20-25) a periphery of the heating plate (16); a heating element (31, “the heater module 3 includes a heater plate 16 and the plate is provided with a heating element 31 therein.” Column 3, Lines 20-25); and a locking mechanism (defined by the engagement of lugs: 17/18, 26/29, 38/39 - which are used to frictionally engage and support clamping and rotation to connect components together - see Column 6, Claims 6 and 7;  Column 3, Lines 5-35; and Column 2, Lines 55-60) configured to retain a humidifier chamber stands above members 34…” Column 3, Lines 25-35) when the humidifier chamber (12) is not in the installed position (“when the container [12] is pressed onto the plate 16” Column 3, Lines 25-35).
As to Claim 21, Melville discloses the heating element (31) is elastically mounted to the base unit (3) by a heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) 
As to Claims 22 and 35, Melville discloses the heating element (31) is elastically mounted to an inner base (best seen Figure 3) of the base unit (3).
As to Claim 23, Melville discloses the heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) provides an upward force that presses or biases the heater plate (16) against the base (best seen Figure 3) of the humidifier chamber (12) when the humidifier chamber (12) is in the installed position.  This movement of the claimed “heating element mounting” effectuates the control of the temperature as a function of the weight of the water remaining to be humidified in order modulate the connection between the heater plate and the heating element.
As to Claims 24 and 33, Melville discloses the spring constant of heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) is different from the spring constant of the heater plate mounting (33). This movement of the claimed “heating element 
As to Claims 25 and 34, Melville discloses the spring constant of heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) is higher than the spring contact of the heater plate mounting (33). This movement of the claimed “heating element mounting” effectuates the control of the temperature as a function of the weight of the water remaining to be humidified in order modulate the connection between the heater plate and the heating element.  Consequently, the spring constant or stiffness or amount of force required modulate the spring of the claimed “heating element mounting” is greater than that of the claimed “heater plate mounting” because the “heater plate mounting” simply provides a connection of the heating circuit by the container onto the heater plate, while the heater element mounting controls the temperature as a function of the remaining weight of water.

As to Claims 27 and 37, Melville discloses the heater plate (16) is movable relative (via 32, “The heater plate 16 is mounted on springs 32 equipped with holding bolts 33, and for example, three such spring mountings are provided.” Column 3, Lines 20-25, also see: “Normally, the plate 16 stands above members 34, but when the container is pressed onto the plate 16, and the lugs 18 held onto heater module body 35 by a ring 36 having a flange and annulus 37 which has lugs 38 engaging with further lugs 39 forming a part of the body 35.” Column 3, Lines 25-35) to the base unit (3) in a direction substantially traversed to a general plane of the heater plate (16). 
	As to Claims 28 and 38, Melville discloses the base unit (3) comprises a humidifier compartment (defined by the engagement of 3 with “ring 27”, “The cover 19 is fixed to the container 12 by the cover 19 also having lugs 26 and a ring 27 has an annulus 28 and lugs 29, with the annulus 28 pressing against the lugs 26 and the lugs 29 engaging below the lugs 17 of 
	As to Claims 29 and 39, Melville discloses the humidifier compartment (defined by the engagement of 3 with “ring 27”, “The cover 19 is fixed to the container 12 by the cover 19 also having lugs 26 and a ring 27 has an annulus 28 and lugs 29, with the annulus 28 pressing against the lugs 26 and the lugs 29 engaging below the lugs 17 of the container.” Column 3, Lines 5-15, best seen in Figure 3) is shaped to allow the humidifier chamber (12) to be positioned in the humidifier compartment (defined by the engagement of 3 with “ring 27”, “The cover 19 is fixed to the container 12 by the cover 19 also having lugs 26 and a ring 27 has an annulus 28 and lugs 29, with the annulus 28 pressing against the lugs 26 and the lugs 29 engaging below the lugs 17 of the container.” Column 3, Lines 5-15, best seen in Figure 3) in one orientation. In particular, the locking mechanism provides the rotational movement to align the lugs with the opening provides for the unlocking position, while the rotational movement to misalign the lugs with the opening provides for a locked position.  Thus, the orientation to engage the humidifier chamber to the humidifier compartment is a function of the locking mechanism whereby the lugs and openings provide a specific “lock and key” orientation. 
	As to Claim 30, Melville discloses the heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) is attached to a perimeter portion of the heater plate (31). 

	As to Claim 32, Melville discloses the heater plate mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) comprises a resilient material. This movement of the claimed “heating element mounting” effectuates the control of the temperature as a function of the weight of the water remaining to be humidified in order modulate the connection between the heater plate and the heating element.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 (as dependent upon claims 1 and 2)  of U.S. Patent No. 9,174,017. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 20 is merely broader than patent claim 5.  It is clear all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims, both recite the features of a respiratory humidifier system (patent: humidifier), a base unit, a heater plate, a heater element, and a locking mechanism.
The limitations of Claim 26 are recited in patent claim 5. The limitations of Claim 27 are recited in patent claim 5.  The limitations of Claim 28 are recited in patent claim 5.  The limitations of Claim 29 are recited in patent claim 5. The limitations of Claim 30 are recited in patent claim 5.

Claims 21-25 and 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 (as dependent upon claims 1 and 2)  of U.S. Patent No. 9,174,017 in view of Melville et al. (3,659,604).
Please see the rejection of Claim 20 to U.S. Patent No. 9,174,017 alone.  Yet, ‘017 does not expressly disclose the features of a “heating element mounting” of Claims 21 and 31 which is different from the “heater plate mounting” of Claim 20. 

Therefore, it would have been obvious to one having ordinary skill in the art to modify the humidifier of ‘017 to include a “heating element mounting” as taught by Melville for the purpose of effectuating the control of the temperature as a function of the weight of the water remaining to be humidified in order modulate the connection between the heater plate and the heating element.
With respect to all the claims, both recite the features of a respiratory humidifier system (patent: humidifier), a base unit, a heater plate, a heater element, and a locking mechanism.
Regarding Claims 22 and 35, Melville teaches the heating element (31) is elastically mounted to an inner base (best seen Figure 3) of the base unit (3).
Regarding Claim 23, Melville teaches the heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a 
Regarding Claims 24 and 33, Melville teaches the spring constant of heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) is different from the spring constant of the heater plate mounting (33). This movement of the claimed “heating element mounting” effectuates the control of the temperature as a function of the weight of the water remaining to be humidified in order modulate the connection between the heater plate and the heating element.  Consequently, the spring constant or stiffness or amount of force required modulate the spring of the claimed “heating element mounting” is greater than that of the claimed “heater plate mounting” because the “heater plate mounting” simply provides a connection of the heating circuit by the container onto the heater plate, while the heater element mounting controls the temperature as a function of the remaining weight of water.

Regarding Claim 32, Melville teaches the heater plate mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) comprises a resilient material. This movement of the claimed “heating element mounting” effectuates the control of the temperature as a function of the 
Regarding Claim 36, this limitation is coextensive with Claim 26 and addressed by the patent ‘017; however, additionally Melville teaches a locking mechanism (defined by the engagement of lugs: 17/18, 26/29, 38/39 - which are used to frictionally engage and support clamping and rotation to connect components together - see Column 6, Claims 6 and 7;  Column 3, Lines 5-35; and Column 2, Lines 55-60) wherein the locking mechanism is movable from an unlocked position to a locked position and from the locked position to the unlocked position such that movement from the unlocked position to the locked position presses the humidifier chamber downwards against the heater plate by a distance, thereby displacing the heater plate downwards by the distance.  In particular, the rotational movement to align the lugs with the opening provides for the unlocking position, while the rotational movement to misalign the lugs with the opening provides for a locked position.
Regarding Claim 37, this limitation is coextensive with Claim 27 and addressed by the patent ‘017; however, additionally Melville teaches the heater plate (16) is movable relative (via 32, “The heater plate 16 is mounted on springs 32 equipped with holding bolts 33, and for example, three such spring mountings are provided.” Column 3, Lines 20-25, also see: “Normally, the plate 16 stands above members 34, but when the container is pressed onto the plate 16, and the lugs 18 held onto heater module body 35 by a ring 36 having a flange and annulus 37 which has lugs 38 engaging with further lugs 39 forming a part of the body 35.” Column 3, Lines 25-35) to the base unit (3) in a direction substantially traversed to a general plane of the heater plate (16). 
‘017; however, additionally Melville teaches the base unit (3) comprises a humidifier compartment (defined by the engagement of 3 with “ring 27”, “The cover 19 is fixed to the container 12 by the cover 19 also having lugs 26 and a ring 27 has an annulus 28 and lugs 29, with the annulus 28 pressing against the lugs 26 and the lugs 29 engaging below the lugs 17 of the container.” Column 3, Lines 5-15, best seen in Figure 3) configured to receive the humidifier chamber (12).
	Regarding Claim 39, this limitation is coextensive with Claim 29 and addressed by the patent ‘017; however, additionally Melville teaches the humidifier compartment (defined by the engagement of 3 with “ring 27”, “The cover 19 is fixed to the container 12 by the cover 19 also having lugs 26 and a ring 27 has an annulus 28 and lugs 29, with the annulus 28 pressing against the lugs 26 and the lugs 29 engaging below the lugs 17 of the container.” Column 3, Lines 5-15, best seen in Figure 3) is shaped to allow the humidifier chamber (12) to be positioned in the humidifier compartment (defined by the engagement of 3 with “ring 27”, “The cover 19 is fixed to the container 12 by the cover 19 also having lugs 26 and a ring 27 has an annulus 28 and lugs 29, with the annulus 28 pressing against the lugs 26 and the lugs 29 engaging below the lugs 17 of the container.” Column 3, Lines 5-15, best seen in Figure 3) in one orientation. In particular, the locking mechanism provides the rotational movement to align the lugs with the opening provides for the unlocking position, while the rotational movement to misalign the lugs with the opening provides for a locked position.  Thus, the orientation to engage the humidifier chamber to the humidifier compartment is a function of . 
	
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 (as dependent upon claims 1 and 38)  of U.S. Patent No. 10,252,019 in view of Melville et al. (3,659,604). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 20 is merely broader than patent claim 39.  It is clear all of the elements of the instant claims are found in the patent claims, except for the feature of the locking mechanism. (Note: Claim 41 of ‘019 states the action of “locking”; however, does not share dependency with Claim 39.)
Melville teaches a locking mechanism (defined by the engagement of lugs: 17/18, 26/29, 38/39 - which are used to frictionally engage and support clamping and rotation to connect components together - see Column 6, Claims 6 and 7;  Column 3, Lines 5-35; and Column 2, Lines 55-60) configured to retain a humidifier chamber (12, “container 12” Column 2, Lines 45-75) in an installed position (“when the container [12] is pressed onto the plate 16” Column 3, Lines 25-35) with a base (best seen Figure 3) of the humidifier chamber (12) adjacent to and contacting the heater plate (16), wherein, when in the installed position (“when the container [12] is pressed onto the plate 16” Column 3, Lines 25-35), the base of the humidifier chamber (12) displaces the heater plate (16) downwards (“when the container is pressed onto the plate 16, and the lugs 18 held onto heater module body 35 by a ring 36 having a flange and annulus 37 which has lugs 38 engaging with further lugs 39 forming a part of the body 35.” Column 3, Lines 25-35; thus causing the plate 16 to engage with 34) toward a bottom side of the base unit stands above members 34…” Column 3, Lines 25-35) when the humidifier chamber (12) is not in the installed position (“when the container [12] is pressed onto the plate 16” Column 3, Lines 25-35).  Additionally, Melville teaches a locking mechanism (defined by the engagement of lugs: 17/18, 26/29, 38/39 - which are used to frictionally engage and support clamping and rotation to connect components together - see Column 6, Claims 6 and 7;  Column 3, Lines 5-35; and Column 2, Lines 55-60) wherein the locking mechanism is movable from an unlocked position to a locked position and from the locked position to the unlocked position such that movement from the unlocked position to the locked position presses the humidifier chamber downwards against the heater plate by a distance, thereby displacing the heater plate downwards by the distance.  In particular, the rotational movement to align the lugs with the opening provides for the unlocking position, while the rotational movement to misalign the lugs with the opening provides for a locked position. Consequently, the action of locking provides a connection of the heating circuit by the container onto the heater plate.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the respiratory humidification system of ‘019 to include the use of a lock in order to energize the heating circuit to direct the humidification process to being. 
With respect to all the claims, both recite the features of a respiratory humidifier system (patent: humidifier), a base unit, a heater plate, a heater element, and a locking mechanism.
Regarding Claim 21, Melville teaches the heating element (31) is elastically mounted to the base unit (3) by a heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) to allow vertical movement of the heating element (31) once in contact with the heater plate (16). 
Regarding Claims 22 and 35, Melville teaches the heating element (31) is elastically mounted to an inner base (best seen Figure 3) of the base unit (3).
Regarding Claim 23, Melville teaches the heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) provides an upward force that presses or biases the heater plate (16) against the base (best seen Figure 3) of the humidifier chamber (12) when the humidifier chamber (12) is in the installed position.  This movement of the claimed “heating element mounting” effectuates the control of the temperature as a function of the weight of the water remaining to be humidified in order modulate the connection between the heater plate and the heating element.
Regarding Claims 24 and 33, Melville teaches the spring constant of heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) is different from the spring constant of the heater plate mounting (33). This movement of the claimed “heating element mounting” effectuates the control of the temperature as a function of the weight of the water remaining to be humidified in order modulate the connection between the heater plate and the heating element.  Consequently, the spring constant or stiffness or amount of force required modulate the spring of the claimed “heating element mounting” is greater than that of the claimed “heater plate mounting” because the “heater plate mounting” simply provides a connection of the heating circuit by the container onto the heater plate, while the heater element mounting controls the temperature as a function of the remaining weight of water.
Regarding Claims 25 and 34, Melville teaches the spring constant of heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) is higher than the spring contact of the heater plate mounting (33). This movement of the claimed “heating element mounting” effectuates the control of the temperature as a function of the weight of the water remaining to be humidified in order modulate the connection between the heater plate and the heating element.  Consequently, the spring constant or stiffness or amount of force required modulate the spring of the claimed “heating element mounting” is greater than that of the claimed “heater plate mounting” because the “heater plate mounting” simply provides a connection of the heating circuit by the container onto the heater plate, while the heater element mounting controls the temperature as a function of the remaining weight of water.
Regarding Claims 26 and 36, Melville teaches a locking mechanism (defined by the engagement of lugs: 17/18, 26/29, 38/39 - which are used to frictionally engage and support clamping and rotation to connect components together - see Column 6, Claims 6 and 7;  Column 3, Lines 5-35; and Column 2, Lines 55-60) wherein the locking mechanism is movable from an unlocked position to a locked position and from the locked position to the unlocked position such that movement from the unlocked position to the locked position presses the humidifier chamber downwards against the heater plate by a distance, thereby displacing the heater plate downwards by the distance.  In particular, the rotational movement to align the lugs with the opening provides for the unlocking position, while the rotational movement to misalign the lugs with the opening provides for a locked position.
Regarding Claims 27 and 37, Melville teaches the heater plate (16) is movable relative (via 32, “The heater plate 16 is mounted on springs 32 equipped with holding bolts 33, and for example, three such spring mountings are provided.” Column 3, Lines 20-25, also see: “Normally, the plate 16 stands above members 34, but when the container is pressed onto the plate 16, and the lugs 18 held onto heater module body 35 by a ring 36 having a flange and annulus 37 which has lugs 38 engaging with further lugs 39 forming a part of the body 35.” Column 3, Lines 25-35) to the base unit (3) in a direction substantially traversed to a general plane of the heater plate (16). 
	Regarding Claims 28 and 38, Melville teaches the base unit (3) comprises a humidifier compartment (defined by the engagement of 3 with “ring 27”, “The cover 19 is fixed to the container 12 by the cover 19 also having lugs 26 and a ring 27 has an annulus 28 and lugs 29, with the annulus 28 pressing against the lugs 26 and the lugs 29 engaging below the lugs 17 of the container.” Column 3, Lines 5-15, best seen in Figure 3) configured to receive the humidifier chamber (12).
	Regarding Claims 29 and 39, Melville teaches the humidifier compartment (defined by the engagement of 3 with “ring 27”, “The cover 19 is fixed to the container 12 by the cover 19 also having lugs 26 and a ring 27 has an annulus 28 and lugs 29, with the annulus 28 pressing against the lugs 26 and the lugs 29 engaging below the lugs 17 of the container.” Column 3, Lines 5-15, best seen in Figure 3) is shaped to allow the humidifier chamber (12) to be positioned in the humidifier compartment (defined by the engagement of 3 with “ring 27”, “The cover 19 is fixed to the container 12 by the cover 19 also having lugs 26 and a ring 27 has an annulus 28 and lugs 29, with the annulus 28 pressing against the lugs 26 and the lugs 29 engaging below the lugs 17 of the container.” Column 3, Lines 5-15, best seen in Figure 3) in one orientation. In particular, the locking mechanism provides the rotational movement to align the lugs with the opening provides for the unlocking position, while the rotational movement to misalign the lugs with the opening provides for a locked position.  Thus, the orientation to engage the humidifier chamber to the humidifier compartment is a function of the locking mechanism whereby the lugs and openings provide a specific “lock and key” orientation. 
	Regarding Claim 30, Melville teaches the heating element mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) is attached to a perimeter portion of the heater plate (31). 
	Regarding Claim 31, please see the rejections of Claims 20 and 23, wherein Claim 20 provides the base structure of the respiratory humidifier system, Claim 23 addresses the vertical displacement of the heating element mounting to the heating element.
	Regarding Claim 32, Melville teaches the heater plate mounting (defined by the region below 31 in Figure 3 which appears to be spring loaded and interacts with the thermistor 40 - such that “In order to control the temperature of the water in the container 12, a temperature sensing device is provided in contact with the bottom 15 of the container, thus a thermister 40 is mounted in an opening in the heating plate and being insulated therefrom by a heat insulant 41.” Column 3, Lines 30-40) comprises a resilient material. This movement of the claimed “heating element mounting” effectuates the control of the temperature as a function of the weight of the water remaining to be humidified in order modulate the connection between the heater plate and the heating element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Hare et al. (4,203,027) and Andel et al. (2009/0107980) each disclose additional respiratory humidification systems having a spring loaded heater plate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785